Citation Nr: 1760523	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1988 to May 1988 and from July 2004 to April 2005, to include service in an imminent danger pay area.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 20008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In December 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a psychiatric disorder has been re-characterized in accord the medical evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, diagnosed as major depressive disorder, which he relates to service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

A February 2005 Post Deployment Questionnaire shows that the Veteran feared for his life while stationed in an imminent danger pay zone in Kuwait, and that he was consistently on guard, watchful, and easily startled following his return home.

The Veteran's wife and father reported that the Veteran changed following his return from Kuwait:  constantly in a daze, not talking, and exhibiting unusual sleep patterns.  See, e.g., Statements (August 14, 2007).

The Veteran initially sought mental health treatment for depression in 2006, less than one year after returning from Kuwait, and has since been diagnosed with major depressive disorder.  See, e.g., VA examination (August 2012).

In August 2012, a VA examiner opined that the Veteran's current major depressive disorder is not related to his service-connected cervical spine disability.  The rationale was that the Veteran initially reported depression in the context of marital problems.  Significantly, however, the examiner listed "exposure to combat zone" as part of the Veteran's Axis IV assessment.  The examiner did not specifically address whether the Veteran's major depressive disorder was related to service.

The United States Court of Appeals for Veterans Claims found that the DSM "directs physicians, in providing an Axis IV assessment, to examine certain delineated substantive areas in order to ascertain etiologically significant psychosocial stressors and list such factors in the order of their severity.  Thus, by listing the veteran's military experience as part of the Axis IV assessment, the examining physician [has] made a determination that the veteran's period of service was an etiologically significant psychosocial stressor contributing to the current acquired psychiatric condition diagnosed under Axis I."  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (U.S. 1998) (internal citations and quotations omitted).

Accordingly, the Board finds that the inclusion of "exposure to combat zone" as part of the Axis IV assessment reflects the medical determination of a competent expert, made after a full evaluation of the Veteran, as to the conditions and events relating to the veteran's current condition.  Consequently, it constitutes competent medical evidence of a nexus between the Veteran's service in a combat zone and his current depression.  See id.  This evidence is in step with the competent, credible lay observations of behavioral changes, such as depression, since service.  See, e.g., Statements (August 14, 2007).  Absent any evidence against a nexus to service, the Board finds that it is at least as likely as not that the Veteran's current major depressive disorder is related to his military service in a combat zone.  Therefore, after resolving any doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted.


ORDER

Service connection for major depressive disorder is granted.


REMAND

The Veteran seeks service connection for a back disability, which he asserts has progressively worsened since he strained his neck and back unloading heavy ship cargo during service.  He reports that he forwent treatment during service as he was in a production environment, but instead self-medicated until after service when his symptoms became too severe.  See Hearing (December 2017).  He is currently in receipt of service connection for a cervical spine disability.

On VA spine examination in March 2009, the examiner reviewed x-rays from 2008 and found that images of the thoracic spine were "markedly limited" and suggested to "consider repeating the study."  The examiner also noted that images of the lumbar spine showed no radiographic abnormality.  The Board finds that VA examination is needed to clarify the nature and etiology of the Veteran's reported back disability.

In January 2017, the Veteran submitted a letter, dated March 11, 2016, indicated that he has been in receipt of disability benefits from the Social Security Administration (SSA).  These records are outstanding, relevant and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities (i.e., cervical spine disability and associated radiculopathy) on his ability to work.  Provide him a reasonable period of time to submit this evidence.

2.  Give the Veteran an opportunity to provide an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU.

3.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the back disability claim.  The examiner must review the entire claims file.

The examiner is to diagnose any back disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner must specifically address the August 2012 VA examiner's above-discussed report on the thoracic spine.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed back disorder is related to the Veteran's active service.  The examination report must include a complete rationale for all opinions expressed.

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


